Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

TO

CREDIT AGREEMENT

Viacom Inc.

SECOND AMENDMENT dated as of November 9, 2012 (this “Amendment”) to the Credit
Agreement, entered into as of October 8, 2010, as amended on December 2, 2011
(and as further amended from time to time, the “Credit Agreement”), by and among
VIACOM INC., a Delaware corporation, (“Viacom”); each Subsidiary Borrower (as
therein defined); the lenders party thereto (the “Lenders”); JPMORGAN CHASE
BANK, N.A., a national banking association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”); CITIBANK, N.A., a
national banking association, and BANK OF AMERICA N.A., a national banking
association, as syndication agents for the Lenders (in such capacity, the
“Syndication Agents”); DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY MUFG LOAN
PARTNERS, LLC, THE ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK, N.A., as
documentation agents for the Lenders (in such capacity, the “Documentation
Agents”); and J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., and
BANC OF AMERICA SECURITIES LLC as joint lead arrangers and joint bookrunners.
Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.

RECITALS

WHEREAS, the Borrowers and the Lenders desire to make certain modifications to
the Credit Agreement as provided herein;

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement.

(a)     The first “WHEREAS” clause of the recitals to the Credit Agreement is
hereby amended by (i) deleting the words, “(including, without limitation,
acquisitions and commercial paper backup)” therein and (ii) replacing the number
“2.10” therein with the number “2.50”.

(b)     The definition of “Administrative Agent Fee Letter” in Section 1.1 of
the Credit Agreement is amended by changing the date referred to therein to
“October 15, 2012”.

(c)     The definition of “Revolving Credit Maturity Date” in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“Revolving Credit Maturity Date” shall mean November 9, 2017.



--------------------------------------------------------------------------------

(d)     Section 2.13(d) of the Credit Agreement is hereby amended by replacing
the number “$3,000,000,000” therein with the number “$3,500,000,000”.

(e)     Section 2.15 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

Section 2.15.     Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if after the Closing Date any
change in applicable law or regulation (including any change in the reserve
percentages provided for in Regulation D) or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof shall change the basis of taxation of
payments to any Lender of the principal of or interest on any Eurocurrency Loan
or Absolute Rate Loan made by such Lender (other than changes in respect of
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office (or in which it holds any
Eurocurrency Loan or Absolute Rate Loan) or by any political subdivision or
taxing authority therein and other than taxes that would not have been imposed
but for the failure of such Lender to comply with applicable certification,
information, documentation or other reporting requirements), or shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by
such Lender, or shall impose on such Lender or the London interbank market any
other condition affecting this Agreement or any Eurocurrency Loan or Absolute
Rate Loan made by such Lender (including any assessment or charge on or with
respect to the Commitments, Loans, deposits or liabilities incurred to fund
Loans, assets consisting of Loans (but not unrelated assets) or capital
attributable to the foregoing), and the result of any of the foregoing shall be
to increase the cost to such Lender of maintaining its Commitment or making or
maintaining any Eurocurrency Loan or Absolute Rate Loan or Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) in respect of any Eurocurrency
Loan or Absolute Rate Loan or Letter of Credit by an amount deemed by such
Lender to be material, then the relevant Borrower agrees to pay to such Lender
as provided in paragraph (c) below such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
Notwithstanding the foregoing, no Lender shall be entitled to request
compensation under this paragraph with respect to any Competitive Loan if the
change giving rise to such request shall, or in good faith should, have been
taken into account in formulating the Competitive Bid pursuant to which such
Competitive Loan shall have been made.

 

2



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Lender shall have determined that the adoption
after the Closing Date of any law, rule, regulation or guideline regarding
capital adequacy or liquidity, or any change in any law, rule, regulation or
guideline regarding capital adequacy or liquidity, or in the interpretation or
administration of any of the foregoing by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
Issuing Lender or any Lender’s or Issuing Lender’s holding company with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Lender’s capital or on the capital of such Lender’s or
Issuing Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender or the LC Exposure of such Lender or Letters of
Credit issued by such Issuing Lender pursuant hereto to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s policies
and the policies of such Lender’s or Issuing Lender’s holding company with
respect to capital adequacy and liquidity) by an amount deemed by such Lender or
Issuing Lender to be material, then from time to time the relevant Borrower
agrees to pay to such Lender or Issuing Lender as provided in paragraph
(c) below such additional amount or amounts as will compensate such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.

(c) A certificate of each Lender or Issuing Lender setting forth such amount or
amounts as shall be necessary to compensate such Lender or Issuing Lender as
specified in paragraph (a) or (b) above, as the case may be, and the basis
therefor in reasonable detail shall be delivered to the relevant Borrower and
shall be conclusive absent manifest error. The relevant Borrower shall pay each
Lender or Issuing Lender the amount shown as due on any such certificate within
30 days after its receipt of the same. Upon the receipt of any such certificate,
the relevant Borrower shall be entitled, in its sole discretion, if any
requested Loan has not been made, to cancel its acceptance of the relevant
Competitive Bids or to cancel the Competitive Bid Request relating thereto,
subject to Section 2.16.

(d) Except as provided in this paragraph, failure on the part of any Lender or
Issuing Lender to demand compensation for any increased costs or reduction in
amounts received or

 

3



--------------------------------------------------------------------------------

receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s or Issuing Lender’s right to demand
compensation with respect to any other period. The protection of this
Section 2.15 shall be available to each Lender and Issuing Lender regardless of
any possible contention of the invalidity or inapplicability of the law, rule,
regulation, guideline or other change or condition which shall have occurred or
been imposed so long as it shall be customary for Lenders or Issuing Lenders
affected thereby to comply therewith. No Lender or Issuing Lender shall be
entitled to compensation under this Section 2.15 for any costs incurred or
reductions suffered with respect to any date unless it shall have notified the
relevant Borrower that it will demand compensation for such costs or reductions
under paragraph (c) above not more than 90 days after the later of (i) such date
and (ii) the date on which it shall have become aware of such costs or
reductions. Notwithstanding any other provision of this Section 2.15, no Lender
or Issuing Lender shall demand compensation for any increased cost or reduction
referred to above if it shall not at the time be the general policy or practice
of such Lender or Issuing Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any. In the event any Borrower shall reimburse any Lender
or Issuing Lender pursuant to this Section 2.15 for any cost and such Lender or
Issuing Lender (as the case may be) shall subsequently receive a refund in
respect thereof, such Lender or Issuing Lender (as the case may be) shall so
notify such Borrower and, upon its request, will pay to such Borrower the
portion of such refund which such Lender or Issuing Lender (as the case may be)
shall determine in good faith to be allocable to the cost so reimbursed. The
covenants contained in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(e) For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be changes in law or regulation referred to in paragraphs (a) and (b) of this
Section after the Closing Date, regardless of the date enacted, adopted,
promulgated or issued.

 

4



--------------------------------------------------------------------------------

(f)     Article III of the Credit Agreement is hereby amended by (a) replacing
each reference therein to “December 31, 2009” with a reference to “September 30,
2011”, (b) replacing each reference therein to “June 30, 2010” with a reference
to “June 30, 2012” and (c) replacing each reference therein to “six-month
period” with a reference to “nine-month period”.

(g)     Section 5.8 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

Section 5.8. Use of Proceeds. On and after the Effective Date, each Borrower
will use the proceeds of the Loans and will use the Letters of Credit hereunder
solely for general corporate purposes (in each case in compliance with all
applicable legal and regulatory requirements, including, without limitation,
Regulation U and the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the regulations thereunder); provided,
that neither any Agent nor any Lender shall have any responsibility as to the
use of any of such proceeds.

(h)     Section 9.4(g) of the Credit Agreement is amended by inserting the
following immediately after “shall execute a Confidentiality Agreement”:

“(or enter into confidentiality undertakings substantially similar to those in
Exhibit D hereto)”.

(i)     Schedule 1.1 of the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 1.1 hereto.

(j)     Annex I to the Credit Agreement is hereby deleted in its entirety and
replaced with Annex I hereto (and the pricing set forth therein shall be
effective from and including the Amendment Effective Date).

(k)     Upon the effectiveness of this Amendment as provided in Section 4 below,
(i) the Commitment of each Lender that is not listed on Schedule 1.1 hereto
shall be terminated and each such Lender shall cease to have a Commitment under
the Credit Agreement and (ii) each financial institution becoming party hereto
as a Lender, to the extent not already a Lender under the Credit Agreement,
shall become a party to the Credit Agreement as amended hereby and a Lender
thereunder and shall be bound by the provisions of the Credit Agreement as
amended hereby and have the rights and obligations of a Lender thereunder.

SECTION 2.     Representations and Warranties. (a) Viacom hereby represents and
warrants to the Administrative Agent and the Lenders that (i) this Amendment has
been duly executed and delivered by Viacom and constitutes a legal, valid and
binding obligation of Viacom, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other laws affecting creditors’ rights generally,
concepts of reasonableness and general principles of equity, regardless of
whether considered in a proceeding in equity or at law, (ii) the representations
and warranties of Viacom set forth in the Credit Agreement (as amended by this
Amendment) or contained in any certificate furnished by or on behalf of Viacom
pursuant to or in connection with the Credit Agreement are true and correct in
all material respects on and as of the date hereof with the same

 

5



--------------------------------------------------------------------------------

effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date and (iii) on and as of the Amendment Effective Date (as
defined below) no Default or Event of Default has occurred and is continuing.

(b)     Each Lender party hereto hereby represents and warrants to Viacom that
it is duly authorized to enter into this Amendment and, to the extent not
already a Lender under the Credit Agreement, the Credit Agreement.

SECTION 3.     Credit Agreement in Full Force and Effect as Amended. Except as
specifically stated herein, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and are hereby in all respects
ratified and confirmed. All references in the Credit Agreement to “hereunder”,
“hereof”, “herein”, or words of like import, and all references to the “Credit
Agreement” in any other document or instrument, shall be deemed to mean the
Credit Agreement, as amended by this Amendment. This Amendment shall not
constitute a novation of the Credit Agreement, but shall constitute an amendment
thereto. The parties hereto agree to be bound by the terms and obligations of
the Credit Agreement, as amended by this Amendment, as though the terms and
obligations of this Credit Agreement were set forth herein. Nothing herein shall
be deemed to entitle Viacom to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement as amended hereby in
similar or different circumstances.

SECTION 4.     Effectiveness. The amendments provided for by this Amendment
shall become effective, as of the date first above written, on the date (the
“Amendment Effective Date”) on which the Administrative Agent shall have
received:

(a)     duly executed counterparts hereof that, when taken together, bear the
authorized signatures of the Administrative Agent, Viacom, each of the Lenders
party hereto and each other financial institution becoming a party hereto as a
Lender;

(b)     a Closing Certificate, substantially in the form of Exhibit E to the
Credit Agreement, of Viacom, dated the Amendment Effective Date, with
appropriate insertions and attachments; and

(c)     an opinion of the general counsel of Viacom, dated the Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent.

SECTION 5.     Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging shall be as effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6.     APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

VIACOM INC. By:   /s/ George S. Nelson   Name: George S. (Toby) Nelson   Title:
Senior Vice President and Treasurer

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders and as a
Lender By:   /s/ Tina Ruyter   Name: Tina Ruyter   Title: Executive Director

 

CITIBANK, N.A., as Syndication Agent and as a Lender By:   /s/ Elizabeth M.
Gonzalez   Name: Elizabeth M. Gonzalez   Title: VP & MD

 

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender By:   /s/ Jay D.
Marquis   Name: Jay D. Marquis   Title: Director

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Documentation Agent By:   /s/ R. Scott Flieger
  Name: R. Scott Flieger   Title:  

Managing Director  |  COO CMTS North America

Deutsche Bank Securities Inc.

By:   /s/ Andreas Neumeier   Name: Andreas Neumeier   Title: Managing Director

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ R. Scott Flieger   Name:
R. Scott Flieger   Title:  

Managing Director  |  COO CMTS North America

Deutsche Bank Securities Inc.

By:   /s/ Andreas Neumeier   Name: Andreas Neumeier   Title: Managing Director

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent and as a Lender By:   /s/
Alex Daw   Name: Alex Daw   Title: Director

 

WELLS FARGO BANK, N.A., as Documentation Agent and as a Lender By:   /s/ Jessica
Belanger   Name: Jessica Belanger   Title: Vice President

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM INC.

CREDIT AGREEMENT

 

Name of Lender:       BNP PARIBAS

by       /s/ Barbara E. Nash   Name: Barbara E. Nash   Title: Managing Director

by1     /s/ Maria Mulic   Name: Maria Mulic, CFA   Title: Vice President

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:       Mizuho Corporate Bank, Ltd.

by       /s/ Bertram H. Tang   Name: Bertram H. Tang   Title: Authorized
Signatory

by1         Name:   Title:

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:       Royal Bank of Canada

by       /s/ William J. Caggiano   Name: William J. Caggiano   Title: Authorized
Signatory

by1         Name:   Title:

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:      

Sumitomo Mitsui Banking

Corporation

by       /s/ Shuji Yabe   Name: Shuji Yabe   Title: Managing Director

by1         Name:   Title:

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:       Lloyds TSB Bank plc

by       /s/ Stephen Giacolone   Name: Stephen Giacolone   Title: Assistant Vice
President G011

by1     /s/ Candi Obrentz   Name: Candi Obrentz  

Title: Vice President

          O013

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:      

U.S. BANK NATIONAL

ASSOCIATION

by       /s/ Colleen McEvoy   Name: Colleen McEvoy   Title: Vice President

by1         Name:   Title:

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:      

The Bank of Tokyo-Mitsubishi

UFJ, Ltd.

by       /s/ Jose Carlos   Name: Jose Carlos   Title: Director

by1         Name:   Title:

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:       Morgan Stanley Bank, N.A.

by       /s/ Kelly Chin   Name: Kelly Chin   Title: Authorized Signatory

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:       The Bank of New York Mellon

by       /s/ Mark W. Rogers   Name: Mark W. Rogers   Title: Vice President

by1         Name:   Title:

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:       The Northern Trust Company

by       /s/ Daniel J. Boote   Name: Daniel J. Boote   Title: Senior Vice
President

by1         Name:   Title

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:       SOVEREIGN BANK, N.A.

by       /s/ William Maag   Name: William Maag   Title: Senior Vice President

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

SECOND AMENDMENT

TO THE VIACOM, INC.

CREDIT AGREEMENT

 

Name of Lender:      

Intesa Sanpaolo S.p.A.,

New York Branch

by       /s/ John Michalisin   Name: John Michalisin   Title: FVP & Relationship
Manager

by1     /s/ Francesco Di Mario   Name: Francesco Di Mario   Title: FVP & Head of
Credit

 

 

1 

For any Lender requiring a second signature line

 

[Signature Page to the Second Amendment to the Viacom Inc. Credit Agreement]